Citation Nr: 1020364	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
August 1983 and from February 2003 to August 2004 with 
additional service in the Puerto Rico Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In his May 2006 substantive appeal (VA Form 9), the Veteran 
indicated that he wished to appear at a hearing before a 
Decision Review Officer at the RO.  As such, in August 2006, 
the RO notified him that his requested hearing had been 
scheduled for November 2006.  Thereafter, in September 2006, 
the Veteran withdrew his hearing request. 

The Board observes that, since the issuance of the September 
2006 supplemental statement of the case, additional relevant 
evidence consisting of service treatment records have been 
received without a waiver of initial agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  
However, as this issue is being remanded for further 
development, the AOJ will have an opportunity to review all 
the submitted documents such that no prejudice results to the 
Veteran in the Board considering the newly received evidence 
for the limited purpose of issuing a comprehensive and 
thorough remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary in order 
to obtain outstanding records from the Social Security 
Administration (SSA).  As indicated by the Veteran in a 
January 2008 statement, he receives SSA disability benefits.  
Also of record is documentation from SSA indicating that the 
Veteran was determined to be disabled as of January 2008.   
As such, a remand is necessary in order to obtain any 
determination pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA).

The Board further observes that the record reflects that the 
Veteran receives treatment through the San Juan VA Medical 
Center.  Relevant to the claim on appeal, the most recent VA 
treatment records contained in the claims file are dated in 
September 2006.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  Therefore, VA treatment records from such 
facility dated from September 2006 to the present should be 
obtained. 

Additionally, the Board finds that a remand is necessary to 
obtain a VA examination and opinion regarding the etiology of 
the Veteran's back disorder.  In this regard, the Board notes 
that the Veteran's service treatment records reflect that, 
during his second period of active duty, he was put on 
profile from July 2003 through October 2003 for mechanical 
low back pain and lumbago.  Additionally, such records show 
that he injured his lower back in July 2004 while moving M2 
(.50 Cal) and other equipment while deployed during operation 
Guardian Mariner.  An April 2007 Physical Profile reveals 
that the Veteran had, among other conditions, chronic lower 
back pain and separation was recommended.  

In April 2005, the Veteran was afforded a VA examination 
where discogenic disc disease at L4-L5 associated with disc 
herniation and lumbosacral myositis were diagnosed.  However, 
the examiner did not offer an opinion regarding the etiology 
of the Veteran's back disorder.  Once VA undertakes the 
effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Therefore, the Board finds 
that a remand is necessary in order to obtain a VA 
examination and opinion so as to determine the nature and 
etiology of the Veteran's back disorder, to include whether 
such is related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As indicated in the Introduction, the Board also notes that, 
since the issuance of the September 2006 supplemental 
statement of the case, additional relevant evidence 
consisting of service treatment records have been received.  
Therefore, while on remand, the Veteran's claim should be 
readjudicated based on the entirety of the evidence, to 
include all evidence received since the issuance of the 
September 2006 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

2.  Obtain all treatment records from the 
San Juan VA Medical Center dated from 
September 2006 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his current back 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should identify all current 
diagnoses of the back.  

Thereafter, the examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that any currently diagnosed back disorder 
is related to the Veteran's military 
service, to include his mechanical low 
back pain and lumbago for which he was put 
on profile from July 2003 to October 2003, 
or his July 2004 back injury.  In offering 
any opinion, the examiner must consider 
the Veteran's lay statements regarding the 
incurrence of his back disorder and the 
continuity of symptomatology.  The 
rationale for any opinion offered should 
be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence, to 
include any evidence associated with the 
claims file after the issuance of the 
September 2006 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

